Citation Nr: 0534052	
Decision Date: 12/17/05    Archive Date: 12/30/05

DOCKET NO.  03-28 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for bilateral shoulder 
disability.

3.  Entitlement to service connection for arthritis of 
multiple joints, to include as a result of exposure to 
ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to March 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March and December 2002 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

In September 2005, the veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his current bilateral knee 
disability is interrelated to his service-connected right 
ankle disability.  He contends that his service-connected 
disability aggravates his bilateral knee disability.  The 
veteran also contends that his bilateral knee, bilateral 
shoulder and arthritis of multiple joints are the result of 
his in-service motorcycle accident.  During his September 
2005 Board hearing, the veteran initially argued that his 
arthritis of multiple joints could be the result of his 
exposure to ionizing radiation during nuclear testing in 
Operation SWORDFISH.  

Initially, the Board notes that the RO has not had an 
opportunity to provide the veteran with the statutory and 
regulatory provisions addressing compensation as a result of 
exposure to ionizing radiation or to review his claim for 
service connection for arthritis of multiple joints on such 
basis.

The VCAA requires VA to provide a medical examination or 
obtain a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion is necessary to make a decision on the claim when 
the record does not contain sufficient medical evidence for 
VA to make a decision.  

The veteran contends that he has bilateral knee disorder as a 
result of his service-connected right ankle disability.  A 
July 2003 VA orthopedic examiner opined that there was no 
evidence of a connection between the veteran's old ankle 
injury and his history of multiple joint pain and DJD and 
further opined that the conditions were therefore not 
related.  However, there is no medical opinion of record 
addressing whether the veteran's service-connected disability 
may have aggravated his bilateral knee disability.  See Allen 
v. Brown, 7 Vet. App. 439 (1995).  The veteran also contends 
that his bilateral knee disorder, as well as his bilateral 
shoulder disability and his arthritis of multiple joints are 
the direct results of his March 1964 in-service motorcycle 
accident.  For the above reasons, the veteran should be 
afforded a VA orthopedic examination and an opinion should be 
requested discussing the etiology of any diagnosed bilateral 
knee disability, bilateral shoulder disability and/or 
arthritis of multiple joints, if found to be present.  

The Board notes that the veteran's most recent VA treatment 
records are dated to November 2002.  Copies of any available 
VA records subsequent to that time need to be obtained and 
incorporated in the claims file.  It is important to note 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  These treatment records should be associated 
with the claims file.  38 U.S.C. § 5103A (West 2002).

Under the circumstances, the Board is of the opinion that 
further development is required prior to readjudication of 
the instant claims.  Accordingly, this case is REMANDED for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claims.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review.  

2.  Thereafter, the RO should arrange for 
the veteran to undergo a VA orthopedic 
examination to determine the nature and 
etiology of any bilateral knee and/or 
bilateral shoulder disability and/or 
arthritis of multiple joints found to be 
present.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician. 

      (a) If bilateral knee disability 
and/or bilateral shoulder disability, 
and/or arthritis of multiple joints are 
diagnosed, the examiner should assess the 
nature and etiology of any such disorder 
found to be present.
      
      (b) The examiner is requested to 
render an opinion as to whether it is at 
least as likely as not (i.e., to at least 
a 50-50 degree of probability) that any 
currently diagnosed bilateral knee 
disorder, bilateral shoulder disorder 
and/or arthritis of multiple joints was 
caused by the March 1964 in-service 
motorcycle accident or any other incident 
in service. 
      
      (c) The physician should also 
proffer an opinion, with supporting 
analysis, as to the likelihood that the 
veteran's diagnosed bilateral knee 
disorder was either caused by or is 
aggravated by his service-connected right 
ankle disability. 

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  Thereafter, the RO should 
readjudicate the veteran's claims for 
service connection for bilateral knee 
disorder, bilateral shoulder disorder and 
arthritis of multiple joints.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

